—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Queens County (Lisa, J.), dated October 30, 1997, which granted the defendant’s motion to vacate a judgment entered upon her default in appearing or answering.
Ordered that the order is affirmed, with costs.
The court did not improvidently exercise its discretion in vacating the judgment entered upon the defendant’s default in appearing or answering (see, e.g., Grasso v Ross Univ., 187 AD2d 411; Skidelsky v Olim Realty Corp., 54 AD2d 711). Miller, J. P., Thompson, McGinity and Luciano, JJ., concur.